Citation Nr: 1222895	
Decision Date: 06/29/12    Archive Date: 07/10/12

DOCKET NO.  09-00 073	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, Nevada


THE ISSUE

Entitlement to service connection for a back disability.


REPRESENTATION

Appellant represented by:	AMVETS


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. Marenna, Associate Counsel


INTRODUCTION

The appellant had active service from May 1964 to May 1967.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in San Diego, California.

In March 2011, a Travel Board hearing was held before the undersigned Veterans Law Judge and a transcript of that hearing is of record.

This case was previously before the Board in July 2011 and remanded for additional development.  For the reasons that follow, the Board finds that there has not been substantial compliance with the mandates of the July 2011 remand.  See Dyment v. West, 13 Vet. App. 141 (1999) (noting that a remand is not required under Stegall v. West, 11 Vet. App. 268 (1998) where the Board's remand instructions were substantially complied with), aff'd, Dyment v. Principi, 287 F.3d 1377 (2002). 

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Board finds that there has not been substantial compliance with the July 2011 remand order and thus, the claim must be remanded.  In the July 2011 remand, the Board found the appellant's testimony credible with respect to his statements that he injured his back in service while diving for cover to avoid falling debris and exploding ammunition when a Chinook helicopter crashed.  Thus, the Board specifically found that the record included credible evidence that the appellant injured his back in service.  The Board also noted that the appellant had a current back disability and had reported that his back pain had been chronic since his service in Vietnam.  See August 2008 Orthopedic Surgery Consultation note.  Consequently, the Board requested that the appellant be afforded an appropriate VA examination to determine the etiology of all current lumbar spine disorders.  

The appellant was evaluated at a VA examination in August 2011.  The VA examiner found that appellant had lumbar spine multi-level degenerative disc disease and degenerative joint disease/arthritis causing lumbago and radiculopathy pain.  The VA examiner opined that the appellant's low back condition was less likely as not caused by or a result of military service events, including wrenching low back when seeking cover from exploding ammunition after a helicopter crash.  In his rationale, the VA examiner noted that there was no evidence of medical attention anytime during the military.  He noted that the subsequent non-combat environment of the appellant's separation examination would be expected to document the low back condition if indeed it existed at the time of separation from the military.  Nothing was noted on the separation examination.  Then, there was no continuity of care for many years, until the appellant brought up the subject of low back pain at VA.  During the many intervening years between the military and VA, such years contained physical work quite capable of causing the present low back condition.  Therefore, the VA examiner found it would be a "stretch" to say that the appellant's long ago military experience caused his low back condition.  

The VA examiner noted that he reviewed the appellant's service medical records, but he did not review the appellant's private medical records.  In the July 2011 remand, the Board instructed the AOJ to print a hard copy of the appellant's Social Security Administration records and associate the records with the claims file.  After the records were printed and associated with the claims file, the appellant was to be afforded with a VA examination.  The order of the records in the claims file indicates that the appellant's Social Security Administration records were printed and associated with the claims file after the VA examination.  The VA examiner's statement that the appellant first brought up the subject of low back pain at VA is not consistent with the private treatment records from the Social Security Administration which indicate that he sought private medical treatment for low back pain prior to seeking treatment at VA.  Thus, it appears the VA examiner did not review relevant private treatment records in the claims file.  Where the remand orders of the Board are not complied with, the Board errs as a matter of law when it fails to ensure compliance.  See Stegall v. West, 11 Vet. App. 268 (1998).  

Additionally, in the July 2011 remand, the Board specifically found that the appellant's testimony was credible with respect to injuring his back while diving for cover to avoid falling debris and exploding ammunition when a Chinook helicopter crashed.  However, in his rationale, the VA examiner noted that there was no evidence of medical attention during the military or on the appellant's separation examination.  The appellant is competent to report that he had symptoms of pain in his back in service.  Contrary to the Board's finding that the appellant testimony that he injured his back in service is credible, the VA examiner's rationale appears to imply that the appellant did not have a back injury in service.  

As the July 2011 VA examiner did not review the appellant's private treatment records, which documented treatment for a low back condition, and may not have considered the appellant's credible account of a back injury in service, a new VA examination is necessary.  If VA provides the claimant an examination in accordance with the duty to assist, the examination must be adequate.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  

Further, the Board observes that the April 2011 supplemental statement of the case sent to the appellant was returned as undeliverable.  Therefore, the AOJ should verify the appellant's address and, thereafter, send him a copy of the supplemental statement of the case.

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should verify the appellant's address and, thereafter, send him a copy of the April 2011 supplemental statement of the case.

2.  Provide the claims file to an appropriate specialist to determine the etiology of the appellant's lumbar spine disability.  

The VA examiner should provide an opinion as to whether it is at least as likely as not that the appellant's lumbar spine disability is related to his active duty service, including the appellant's report of back injuries during service.

The VA clinician is requested to provide a thorough rationale for any opinion provided.  The clinician should review the claims folder, including the appellant's Social Security Administration records, and this fact should be noted in the accompanying medical report.
 
It would be helpful if the examiner would use the following language, as may be appropriate: "more likely than not" (meaning likelihood greater than 50%), "at least as likely as not" (meaning likelihood of at least 50%), or "less likely than not" or "unlikely" (meaning that there is a less than 50% likelihood).

The term "at least as likely as not" does not mean "within the realm of medical possibility."  Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of that conclusion as it is to find against it.  

If the clinician is unable to provide an opinion without resorting to speculation, the clinician should explain why a definitive opinion cannot be provided.  

If the examiner believes another examination is warranted, schedule the appellant for a VA examination.

3.  Thereafter, readjudicate the issue on appeal of entitlement to service connection for a low back disability.  If the benefit sought is not granted, issue a supplemental statement of the case and afford the appellant an appropriate opportunity to respond.  The case should then be returned to the Board, as warranted.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


